Citation Nr: 1209975	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include on the basis of unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  Jurisdiction over the Veteran case was subsequently returned to the RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the Pittsburgh RO.  A transcript of the hearing is associated with the claims files.  

In April 2010, the Board granted an initial 50 percent rating for the Veteran's PTSD and remanded the matter of a rating in excess of 50 percent for further development and adjudication.  The case has been returned to the Board for further appellate action.  


REMAND

As a preliminary matter, the Board notes that the Board has construed correspondence submitted by the Veteran in May 2010 as raising the issue of entitlement to a total rating based on individual unemployability (TDIU) due to PTSD.  A claim for a TDIU has not been adjudicated by the originating agency.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).
 
In this case, further development is required to address the unemployability component of the Veteran's claim, to include development to obtain records pertaining to the Veteran's award of Social Security Administration benefits.  Moreover, it appears from the Veteran's statements and medical evidence of record that the Veteran's PTSD might have increased in severity since the most recent VA examination to determine the current degree of severity of the Veteran's PTSD.  Therefore, the Board has determined that further development to obtain any more recent pertinent treatment records and to afford the Veteran a VA examination is in order.

Finally, the Board notes that some of the Veteran's contentions relate to a cognitive disorder for which service connection is not in effect.  Therefore, the issue of entitlement to service connection for the cognitive disorder should be developed and adjudicated by the originating agency before the Board decides the issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for a cognitive disorder and undertake all indicated development in response to the claim, to include affording the Veteran an examination by a psychiatrist or psychologist to determine whether there is a 50 percent or better probability that the cognitive disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by his PTSD.  The RO or the AMC should instruct the examiner to provide the rationale for all opinions expressed.

2.  Then, the RO or the AMC should adjudicate the claim for service connection for a cognitive disorder and inform the Veteran and his representative of his appellate rights with respect to the decision.

3.  The RO or the AMC should provide the Veteran with appropriate notice addressing his claim for a TDIU based on PTSD.

4.  The RO or the AMC should undertake appropriate development to obtain a copy of the decision awarding the Veteran disability benefits by the Social Security Administration and of the records upon which the decision was based.

5.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the issue on appeal, to include any pertinent VA records dated after September 10, 2010.

6.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  To the extent possible, the examiner should distinguish the manifestations of and impairment due to the service-connected psychiatric disability from that associated with any non service-connected disability.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion as to whether the service-connected psychiatric disability is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


